OPINION OF THE COURT
Per Curiam.
Respondent, Benjamin D. Share, was admitted to practice as *280an attorney and counselor-at-law in the courts of the State of New York by the Appellate Division of the Supreme Court, First Judicial Department, on June 29, 1953. On November 20, 1985, upon his plea of guilty, respondent was convicted in the United States District Court, Middle District of Pennsylvania, of two counts of receipt of unlawful gratuities by a public official in violation of 18 USC § 201 (g). A certified copy of the judgment of conviction has been presented to this court.
The crime of which respondent has been convicted is a felony under Federal law and is a criminal offense which if committed within this State would constitute a felony pursuant to the laws of New York under Penal Law § 200.10, viz., bribe receiving in the second degree, a class D felony. This crime, therefore, qualifies as a felony for purposes of Judiciary Law § 90 (4) (a).
As a result of this felony conviction, respondent has been automatically disbarred pursuant to Judiciary Law § 90 (4) (a) and, pursuant to Judiciary Law §90 (4) (b), we order that respondent’s name be stricken from the roll of attorneys, effective immediately. Respondent is also directed to comply with the provisions of section 603.13 of the rules of this court regulating the conduct of disbarred attorneys.
Ross, J. P., Carro, Asch, Milonas and Kassal, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.